09-1192-cv
          Poindexter v. Warner/Chappell Music, Inc.



                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                                   SUMMARY ORDER
     R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY
     1, 2007, IS PERMITTED AND IS GOVERN E D B Y F ED ERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL
     R ULE 32.1.1. W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE
     F EDERAL A PPENDIX OR AN ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1             At a stated term of the United States Court of Appeals
 2        for the Second Circuit, held at the Daniel Patrick Moynihan
 3        United States Courthouse, 500 Pearl Street, in the City of
 4        New York, on the 23 rd day of March, two thousand ten.
 5
 6        PRESENT: PIERRE N. LEVAL,
 7                 ROBERT D. SACK,
 8                 RICHARD C. WESLEY,
 9                            Circuit Judges.
10        ________________________________________
11
12        ROBERT POINDEXTER,
13
14                                Plaintiff-Appellant,
15
16                        v.
17                                                                                09-1192-cv
18        WARNER CHAPPELL MUSIC, INC.,
19
20                      Defendant-Appellee.
21        _______________________________________
22
23        FOR PLAINTIFF-APPELLANT:                                ROBERT POINDEXTER, pro se,
24                                                                New York, New York.
25
26        FOR DEFENDANT-APPELLEE:                                 ROBERT A. JACOBS, (Benjamin
27                                                                G. Shatz, on the brief),
28                                                                Manatt, Phelps & Phillips,
29                                                                LLP, Los Angeles,
30                                                                California.
1
2
3    Appeal from the United States District Court for the
4    Southern District of New York (Swain, J.).
5
6        UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

7    AND DECREED that the judgment of said District Court be and

8    hereby is AFFIRMED.

9        Appellant Robert Poindexter appeals from the district

10   court’s judgment granting summary judgment for

11   Warner/Chappell Music and dismissing his copyright ownership

12   and infringement complaint.     We assume the parties’

13   familiarity with the underlying facts, the procedural

14   history of the case, and the issues on appeal.

15       This Court reviews an order granting summary judgment

16   de novo and asks whether the district court properly

17   concluded that there were no genuine issues of material fact

18   and that the moving party was entitled to judgment as a

19   matter of law.   Miller v. Wolpoff & Abramson, L.L.P., 321

20   F.3d 292, 300 (2d Cir. 2003).     In determining whether there

21   are genuine issues of material fact, this Court is “required

22   to resolve all ambiguities and draw all permissible factual

23   inferences in favor of the party against whom summary

24   judgment is sought.”   Terry v. Ashcroft, 336 F.3d 128, 137

25   (2d Cir. 2003) (quotation marks omitted).     However,

26   “conclusory statements or mere allegations [are] not
1    sufficient to defeat a summary judgment motion.”     Davis v.

2    State of New York, 316 F.3d 93, 100 (2d Cir. 2002).

3        Having conducted an independent and de novo review of

4    the record in light of these principles, we affirm the

5    district court’s judgment for substantially the same reasons

6    stated by the district court in its thorough and well-

7    reasoned opinion.   We have considered Poindexter’s arguments

8    on appeal and have found them to be without merit.

9    Accordingly, the judgment of the district court is hereby

10   AFFIRMED.

11
12                                    FOR THE COURT:
13                                    Catherine O’Hagan Wolfe,
14                                    Clerk
15
16